DETAILED ACTION
This action is responsive to the application filed 11/18/2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,212,482. Although the claims at issue are not identical, they are not patentably distinct from each other.
With regard to Claim 1, the claims of the ‘482 patent teach a method, comprising: determining a first user input; linking the first user input to one or more coordinates on a first graphical plane; determining a second user input; linking the second user input to one or more coordinates on a second graphical plane; and rendering first and second graphical representations in a video stream based on the first and second graphical planes. 
Claim 1 of ‘482 teaches receiving input and rendering a representation on a transparent graphical plane and Claim 9 teaches determining and linking input to planar coordinates. Claim 8 teaches that a second input is linked to coordinates on a second graphical plane and the first and second inputs are rendered. These claims of ‘482 likewise teach the elements of Claims 19 and 20.
With regard to Claim 2, the claims of the ‘482 patent teach capturing the video stream depicting an object; determining that the first user input extends outwardly from the object depicted in the video stream; and in response to determining that the user input extends outwardly from the object, rendering the first graphical representation relative to the object within one or more subsequent frames of the video stream, the first graphical representation extending outwardly from the object on the first graphical plane. 
Claim 1 of ‘482 teaches determining that the input extends outwardly from the object; and in response to determining that the input extends outwardly from the object, rendering the graphical representation relative to the object within one or more subsequent frames of the video stream, the graphical representation extending outwardly from the object on a transparent graphical plane within one or more frames of the video stream received subsequent to the plurality of frames.
The remaining dependent claims also define the same subject matter as that of the claims of ‘482. Claims 3-7 of ‘482 respectively read directly on the limitations of Claims 3-7 of the current claims. Claims 10-15 of ‘482 respectively read on Claims 8-15 of the current claims. Claims 17 and 18 of ‘482 respectively read on Claims 16 and 17, and Claim 20 reads on Claim 18.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turbell, U.S. PGPUB No. 2016/0127681 (“Turbell”).
Turbell teaches a system and method for modifying video call data. With regard to Claim 1, Turbell teaches a method, comprising: 
determining a first user input ([0054] describes that a user inputs a drawing instruction on a frame of a video); 
linking the first user input to one or more coordinates on a first graphical plane ([0055] describes that the coordinates of the drawing input are translated to the corresponding coordinates of a two-dimensional texture map and applied thereto); 
determining a second user input ([0063]-[0064] describe that the process including steps of drawing on a video frame can be repeated); 
linking the second user input to one or more coordinates on a second graphical plane ([0063]-[0064] describe that the process including the step of mapping the input to coordinates of a two dimensional texture map); and 
rendering first and second graphical representations in a video stream based on the first and second graphical planes ([0070] describes that all of the drawing commands stored in repeating the process are retrieved for placement on the texture map. [0075] describes that all of the drawings are applied to all video frames with the drawings mapped to the user’s face according to the positions determined by the mapping according to the two-dimensional texture map).
Claim 19 recites a system that carries out the method of Claim 1, and is similarly rejected. Claim 20 recites a medium storing instructions which are executed to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 5, Turbell teaches linking one or more points on the second graphical plane to one or more landmarks depicted on an object; and tracking movement of the one or more landmarks and matching the movement of the one or more landmarks with movement of the second graphical plane. [0075] describes that drawings are mapped onto points of a face so that the drawings can move with the face according to face tracking. [0070]-[0071] describe that the drawings are applied by mapping the two-dimensional texture map to the three-dimensional texture map of the face.
With regard to Claim 6, Turbell teaches that the second graphical plane is contoured such that the second graphical representation linked to coordinates on the second graphical plane includes two or more three dimensional positions with respect to the object. [0070]-[0071] describe that the two-dimensional texture map to which drawing commands are mapped also have corresponding positions in a three-dimensional map, to which the drawings are applied in order to display on the video.
With regard to Claim 7, Turbell teaches determining one or more coordinates of a set of coordinates corresponding to a position of the first user input; and linking the first user input to the one or more coordinates on the first graphical plane. [0054] describes that the drawing of the user is captured as coordinate values on the two-dimensional texture map.
With regard to Claim 13, Turbell teaches that an object depicted in the video stream comprises a face, and further comprising: determining a characteristic of the face; and modifying edge and size characteristics of the first and second graphical representations based on the characteristic of the face. [0095] describes determining a position of a face of each user in each video frame, and identifying facial feature points thereon to which drawing inputs are to be applied. Therefore, drawing input appearance will be modified as the position of users’ faces changes.
With regard to Claim 14, Turbell teaches that a portion of the first graphical plane overlaps a portion of the second graphical plane. [0064] describes repeated drawing on a face, where the planes overlap each other as they use the same two dimensional texture map.
With regard to Claim 15, Turbell teaches that the first graphical plane is positioned relative to a rotation of an image capture device used to generate the video stream. [0049]-[0051] describe that a three dimensional texture map, from which the two dimensional map is derived, is generated from a face tracker algorithm which identifies a face in three dimensions, which may include camera depth information. Therefore the position of the two dimensional map is relative to the rotation of the image capture device with regard to how that affects the position of the face. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turbell, in view of Kim, U.S. PGPUB No. 2007/0200925 (“Kim”).
With regard to Claim 3, Turbell, in view of Kim teaches that receiving the input comprises: determining a first relative distance of the object to an image capture device in a frame of the video stream; determining a size characteristic of the graphical representation based on the first relative distance of the object; and scaling the size characteristic of the graphical representation based on movement of the object from the first relative distance to a second relative distance in a subsequent frame of the video stream. 
Turbell teaches at [0075] that overlaid drawings are mapped and tracked by face tracking. Kim teaches at [0071] that a reference area is tracked on a user’s face for overlaying a decoration thereon. [0079] describes that image scaling is carried out related to the facial image. [0059] describes that a reference area can be designated connecting specific facial features. Therefore, as the reference area is tracked and scaling performed in response to the tracked area, Kim scales an overlaid decoration based on the size of the face in the video frames, which changes when a user’s relative distance to the camera changes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim with Turbell. The scaling described in Kim ensures that an overlaid image will maintain the desired proportion as a user moves their head in a frame of a video chat. Therefore, one of skill in the art would be motivated to combine these aspects with teachings of Turbell, to improve user experience by ensuring overlaid animations remain in proper proportion with a user’s face.
With regard to Claim 11, Kim teaches determining an amount of a frame of the video stream occupied by an object; determining a relative distance of the object to an image capture device based on the amount of the frame occupied by the object; and scaling a size of the graphical representation based on the relative distance of the object. [0071] describes that a reference area is tracked on a user’s face for overlaying a decoration thereon. [0079] describes that image scaling is carried out related to the facial image. [0059] describes that a reference area can be designated connecting specific facial features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim with Turbell. The scaling described in Kim ensures that an overlaid image will maintain the desired proportion as a user moves their head in a frame of a video chat. Therefore, one of skill in the art would be motivated to combine these aspects with teachings of Turbell, to improve user experience by ensuring overlaid animations remain in proper proportion with a user’s face. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turbell, in view of Kim, and in view of Sack, et al., U.S. PGPUB No. 2003/0001868 (“Sack”).
With regard to Claim 4, Kim, in view of Sack teaches that scaling the size characteristic of the graphical representation further comprises: identifying an first line weight for the graphical representation at the first relative distance; determining a first relative position of at least one point on the graphical representation and two or more landmarks depicted on the object; determining a change in distance between the two or more landmarks at the second relative distance; and modifying the first line weight for the graphical representation based on the change in distance between the two or more landmarks to generate a second line weight for the graphical representation.
 Kim teaches at [0059] that a reference area for overlaying an image can be determined by identifying an area corresponding to facial features, such as two eyes and a mouth. [0071] describes this area is tracked, and [0079] describes scaling an image as necessary. Sack teaches a system and method for graphic processing. [0082]-[083] describe that when an element is scaled, line weights can be determined and an apparent line weight identified and used in the scaling of lines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Sack with Kim and Turbell. Sack teaches identifying and separately scaling line weights, to ensure that scaling operations do not result in lines with improper weights resulting from successive scaling down and up of an image element. Therefore, one of skill in the art would be motivated to combine Sack with Kim and Turbell, to improve user experience by ensuring scaling does not alter the quality of graphic overlay objects.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turbell, in view of Bouguerra, U.S. PGPUB No. 2012/0069028 (“Bouguerra”).
With regard to Claim 8, Turbell, in view of Bouguerra teaches storing the graphical representation within a processor-readable storage device; in response to initiating an application, detecting an object within the video stream; and in response to detecting the object, rendering the first and second graphical representations within the set of frames of the new video stream. 
Turbell teaches the first and second graphical representations as described above. Bouguerra at [0062] describes that a video chat application can initiate display of a particular animation over a detected feature. [0051] describes that the video chat client stores one or more of the animated emoticons, thereby permitting emoticons to be applied over multiple video streams, containing the same faces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Bouguerra with Turbell. One of skill in the art would seek to combine elements of Bouguerra with Turbell, to improve user experience by providing additional options for enhancing video chats.
With regard to Claim 12, Bouguerra teaches that an event is selected by a user and the event comprises a change from a first manner in which an object landmark appears in a first frame of a set of frames of the video stream to a second manner in which the object landmark appears in a second frame of the set of frames. [0074]-[0075] describe that a user can select a video emoticon for display with a video, which can cause a facial feature to change from a normal appearance, to an animated appearance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Bouguerra with Turbell. One of skill in the art would seek to combine elements of Bouguerra with Turbell, to improve user experience by providing additional options for enhancing video chats.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turbell, in view of Leiba , et al., U.S. Patent No. 9,436,304 (“Leiba”).
Turbell, in view of Leiba teaches that the first user input is received via a touch screen device configured to be sensitive to a pressure of a touch, and wherein determining the first user input comprises: determining a touch pressure of the first user input; identifying an at least one of an edge sharpness, a line color, or color intensity associated with the touch pressure; and assigning the at least one of an edge sharpness, a line color, or color intensity to the first graphical representation generated from the first user input.
Turbell at [0035] describes drawing tools with which a user draws graphics to be overlaid on a video object, where drawing is accomplished through a user touching a touch screen to draw lines and other objects. Leiba teaches a system and method for interacting with a touch screen; Col. 10, lines 1-23 describe that a system can determine a user activity with regard to a touch screen device. When the device is in a drawing mode, a line width can be drawn corresponding to the pressure of the touch used to draw on the screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Turbell with Leiba. Leiba teaches improvements in touch screen interactions, and one of skill in the art would seek to combine Leiba with Turbell in order to improve user experience by incorporating improved interactions into the system of Turbell.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turbell, in view of Hasegawa, et al., U.S. PGPUB No. 2012/0194697 (“Hasegawa”).
Hasegawa teaches retrieving a specified minimum scale; determining that a size of an object depicted in at least one frame of the video stream is less than the specified minimum scale; and overlaying on top of a frame of the video stream a message informing a user to position the object closer to an image capture device until the size of the object corresponds to the specified minimum scale.
Hasegawa teaches a system and method for recognizing elements in images or video. [0240]-[0242] describes that an instruction can be output to a user to move closer to a camera, until such time as a recognition process can be successfully completed. Therefore, a scale of a captured object is such that a minimum scale is required to permit the recognition of the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hasegawa with Turbell. Hasegawa ensures image recognition can be achieved by instructing users be close enough to the camera. One of skill in the art would be motivated to combine Hasegawa with Turbell, to improve user experience by ensuring users are close enough to their cameras to produce proper recognition results, and proper functioning of drawing and animation thereon.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Turbell, in view of Deng, et al., U.S. PGPUB No. 2015/0365627 (“Deng”).
Deng teaches causing display of a set of user input elements for selecting graphical effects of the graphical representation, the graphical effects comprising a sparkles effect, a neon glow effect, and a timed glow effect. [0037] describes sparkle and other effects, which can be timed to various events. [0040]-[0041] describe other selectable effects, including makeup effects, and stickers that can be added. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Deng with Turbell. Combining elements of Deng with Turbell provides additional enhancements for video streams, thereby improving user experience with more customization options.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turbell, in view of Fang, et al., U.S. PGPUB No. 2015/0310305 (“Fang”).
Fang teaches causing display of a style graphical effect for selecting a painting style of the first graphical representation and a color palette style of the first graphical representation. Fang teaches at [0027] that different painting styles can be simulated on video, including color and stylistic alterations such as watercolor or pen and ink representations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fang with Turbell. Enabling users to add painting style effects to images further enhances user experience by giving users additional options for personalizing video. Therefore, one of skill in the art would be motivated to combine Fang with Turbell, to thusly improve user experience.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Turbell, in view of Fang, and in view of Danneels, et al., U.S. PGPUB No. 6,226,015 (“Danneels”).
Fang, in view of Danneels teaches wherein the painting style enables selection between a cubist and impressionist styles, and wherein the color palette style enables selection between neon glow and pastel styles. Fang teaches choosing painting styles at [0027]; Danneels teaches at Col. 2, line 24 – Col. 3, line 7 that images captured can be processed, such that the images can be generated to a different sketch or other artistic type, and colorized using a pastel or other color palette chosen by a user. The effect can be applied to successive frames of a video file in order to apply the effect to video content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Danneels and Fang with Turbell. Adding more customization options with regard to artistic effects and colors enhances user experience with additional customization options. Therefore, one of skill in the art would seek to combine aspects of Danneels and Fang with Turbell, to thusly improve user experience.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

12/1/2022